AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                         Eastern        District of         California

                     United States of America
                                v.                                               )
                                                                                 ) Case No:            2:03CR00549-01
         FRANCISCO MEDINA CASTENEDA                                              )
                                                                                 ) USM No:             11981-097
                                   5/20/2005, Amended                            )
Date of Original Judgment:         on 7/18/2008                                  )
Date of Previous Amended Judgment: 9/11/2017 (AO-247)                                John Balazs, CJA
(Use Date of Last Amended Judgment if Any)                                           Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of        the defendant     the Director of the Bureau of Prisons       the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,



IT IS ORDERED that the motion is:
              DENIED.        GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of        240              months is reduced to              168 months              .
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment as they pertain to the conditions of supervised release dated
08/05/2008 shall remain in effect.

IT IS SO ORDERED.

Dated: February 15, 2019



Effective Date:                                                                            William B. Shubb, U.S. District Court Judge
                        (if different from order date)                                                   Printed name and title
